Case 2:18-cr-00422-SMB Document 817 Filed 12/02/19 Pd

UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA |

EXHIBIT LIST

1 Motion to Suppress

USA vs. Michael Lacey, et al.

  

GOVERNMENT

Last, First, Middle Initial

 

 

 

   
     

   

| CLERKUS DISTRICT
py STRICT OF F ARIZONA a

LI Jury Trial

CRIMINAL

 
    

Non-Jury Trial

CR-18-422-PHX-SMB
Year-Case No-Deft No-Judge

[-] DEFENDANT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SY. Date
: . Marked Admitted Description
Exhibit | -. For . In oe
“No. .°| Evidence | Evidence | oo ~
1. Tucson Server Photos Bates DOJ-BP-0004884 198-4330
(0-3-5 | |
2. Attachment Email from Wil Gerken to Richard Robinson re
Questions on BP Servers dated 5/09/19
Bates EvidHearing10.3.19 000425-438
3. Email from Wil Gerken to Richard Robinson re Backpage Equipment
and Login Information dated 4/12/19
Bates EvidHearing10.3.19 000475
4, Email from Wil Gerken to Matthew Frost re Backpage
Dated 10/23/18
Bates EvidHearing10.3.19 000103
5. Powerpoint Ad and Image Extraction Demo
Bates EvidHearing10.3.19 000619-000632
6. Summary of Disc Copy Storage
(O 3 Bates EvidHearing10.3.19 000879
7. Email from Matt Frost to Richard Robinson re BP server data project
dated 5/30/19
Bates EvidHearing10.3.19 000031-37
&. Email from Frost to David Loveall re Amsterdam Servers MLAT
dated 6/6/18
Bates EvidHearing10.3.19 000525
9.. Frost PPT DVD
(O° 3-4 _
10. a. | 1020161011 Backpage Ad 1155 Bates EvidHearing10.3.19_001155-
DIS 11 | 66 |
11. 11_Count 20 - Victim 15 (Wright) Bates DOJ-BP-0004719427-9438
looS4
12. 12_ 620161010 Backpage Ad Bates EvidHearing10.3.19_001167-70

 

 

 

 

 
Case 2:18-cr-00422-SMB Document 817 Filed 12/02/19 Page 2 of 3

  

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| Marked | Admitted | + Deseription
Exhibit. }) For pT pe
- No. .:|. Evidence .| Evidence Jo
13. = | 13 SUTOUS 1) packpage Ad earning 0.3.10 |
[yas
20. 20. Green Wave Decision Loehrs Bates EvidHearing10.3.19_000574-
612
21. 21 Tami Lochrs FaceBook Bates EvidHearing10.3,.19 000613-618
22. 22 Academic Records for Tami Loehrs
Bates EvidHearing10.3.19 000633-748
23. 23 Loehrs PowerPoint on PDF Bates EvidHearing10.3.19_000749-
7719
24. 24 University of Phoenix Subpoena Bates
EvidHearing10.3.19_ 000780-788
25. 25 Flyer Disclosure Bates EvidHearing10.3.19_000789-794
26. | 26 USA v. Solon Westlaw Bates EvidHearing10.3.19 000795-807
27, 27_U.S. v. Akhavi Bates EvidHlearing10.3.19 000808-878
28, 28 USA v. Pirosko, 787 F.3d 358 Bates
= EvidHearing10.3.19 000880-897
29. . 029 US v. Mitchell Bates EvidHearing10.3.19_000898-908
30. 30_US v. Thomas Bates EvidHearing10.3.19_000909-935
31. IE 31 Email from Loehrs dated 3/27/19 Bates LOEHRSOOOL °
|O224
32. _ | 32_Email from Loehrs dated 6/14/19 Bates LOEHRS0023
a boosa
33. 33 Tammy Loehrs Draft Declaration Bates LOEHRS0026-36
34, 34 Email from Loehrs dated 7/8/19 Bates LOEHRS0004
35. 4 0 35 Email from Loehrs dated 7/1/19 Bates LOFHRS0009-10
fos
36. 36 Email from Loehrs dated August 21 2019 Bates LOEHRS0012-14
37, 37 Spreadsheet Bates LOEHRS0024-25
38. 38 Video Bates LOEHRS0052
39. 39 Declaraton of Tami Loehrs Bates EvidHearing10.3.19_001179-87

 

 

 

 

 

 

 
   

Case 2:18-cr-00422-SMB Document 817 Filed 12/02/19 Page 3 of 3

Date 7

 

» | Evidence -

 

| Marked | Admitted |
“por | nf

   

Evidence |_— mo, |
a aS

Description — — |

EvidHearing10.3.19 001188-1202

 

 

 

 

 

 

 

 

 

Al. 41 The Rules of Digital Evidence AccessData
EvidHearing10.3.19 001203-1244
42. 42 TickeResponse EvidHearing10.3.19 001245
43, 43 Request _LoehrsForensics Initial EvidHearing10.3.19_001246-47
4, 44 Certificate_of Authenticity EvidHearing10.3.19 001248
45. AS Letter re Offer to Assist Loehrs
46. 46 Response to Stone 10.29.19 Letter
47, 47 Response to Bernstein Ltr re Frost
48. 48 ‘Tami Loehrs Transcript Oct. 25
49, 49 Defendants' Response to US' Pre-Hearing Memo re Defendants
Motion to Compel doc. 759

 

50.

50 Doc. 815 Notice of Filing Frost Declaration

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
